Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                               FILED
                                                             Jan 25 2012, 8:54 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

RICHARD J. THONERT                                 GREGORY F. ZOELLER
Fort Wayne, Indiana                                Attorney General of Indiana

                                                   ANN L. GOODWIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMESON CURRY,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 02A03-1104-CR-175
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Frances C. Gull, Judge
                             Cause No. 02D04-1006-FC-135


                                        January 25, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

         Jameson Curry (“Curry”) appeals from his conviction for one count of Child

Molesting, as a Class C felony.1

         We affirm, but remand for sentence modification pursuant to Appellate Rule 7(B).

                                               Issues

         Curry presents numerous issues for review. We reframe these as:

           I.      Whether the trial court abused its discretion when it:

                A. Refused Curry’s proffered jury instructions on Battery, as a Class B
                   misdemeanor, as a lesser included offense;

                B. Precluded Curry from discussing the uncharged and uninstructed
                   offense of Battery during closing argument;

          II.      Whether the trial court’s admission into evidence of a video recording
                   of Curry’s statement to police was reversible error because:

                A. The questions asked of and statements made to Curry by a detective
                   violated his rights under the Confrontation Clause of the Sixth
                   Amendment to the United States Constitution;

                B. The trial court’s ruling on the admissibility of the recording did not
                   comply with the procedural requirements of Indiana Code section 35-
                   37-4-15;

                C. The video recording was otherwise inadmissible because it contained
                   hearsay evidence that impermissibly bolstered testimony from Curry’s
                   wife;

         III.      Whether the trial court abused its discretion when it excluded the
                   testimony of Curry’s therapist;

         IV.       Whether the trial court was biased against Curry; and



  1
      Ind. Code § 35-42-4-3(b).
                                                  2
         V.      Whether Curry’s sentence is inappropriate under Appellate Rule 7(B).

                                    Facts and Procedural History

        On March 31, 2010, around 5:30 a.m., while his wife, Crystal Nicole Curry

(“Crystal”) and daughter (“X.C.”) were asleep in their Fort Wayne home, Curry entered the

bedroom belonging to M.Z., Crystal’s daughter and Curry’s stepdaughter. Knowing that

M.Z. was a heavy sleeper and believing her to be asleep, Curry placed M.Z.’s foot in his

mouth, ran his tongue around her toes for several minutes, and masturbated.2 Curry then left

M.Z.’s room and went to work.

        M.Z. was awake but pretended to be asleep, and did not react to Curry’s conduct

because she thought he was cleaning her toes. Later that day, M.Z. mentioned to Crystal

what Curry had done. Crystal knew that Curry found women’s feet sexually arousing3 and

that this was involved in her sexual life with Curry. She therefore called him and demanded

an explanation. Curry admitted to having placed M.Z.’s feet and toes in his mouth, and

eventually admitted to having entered M.Z.’s room twice before, having previously placed

M.Z.’s feet in his mouth during each incident, and to having masturbated in the shower after

the second of these incidents.

        Curry agreed to move out of the house, and Crystal decided to take M.Z. and X.C.

with her to Indianapolis for the early part of April 2010 while Curry moved. During this


   2
     At trial, Crystal testified that Curry told her he had masturbated while M.Z.’s feet were in his mouth;
Curry disputed this in an interview with police and at trial. In his brief before this court, Curry contends that
his account is the correct one. In conformance with our standards of review on appeal, we present the facts
most favorable to the verdict.
   3
     Crystal characterized this as a “foot fetish” (Trial Tr. 172), and in an interview with police, Curry also
used this term. (Ex. 1.)
                                                       3
period, Curry sought therapy from Jason Arbogast (“Arbogast”), a therapist in Fort Wayne.

Also during this period, Crystal contacted the Fort Wayne Police Department about Curry’s

activities with M.Z.

       On April 28, 2010, after having spoken with Crystal on several occasions, Detective

Kathleen Morales (“Detective Morales”) of the Fort Wayne Police Department contacted

Curry, who agreed to come to the police station for an interview with Detective Morales on

the following day. At the beginning of the interview, Detective Morales provided Curry with

a written advisement of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). Curry

acknowledged that he understood and waived these rights and spoke with Detective Morales

for about ninety minutes.

       During the interview, the audio and video of which were recorded, Curry admitting to

having entered M.Z.’s room and put her feet and toes in his mouth on three occasions

between late January 2010 and March 31, 2010. Curry discussed his therapy sessions and

their purpose, admitted to having masturbated in the shower after the second incident in

M.Z.’s room, and disputed Crystal’s account (relayed to Curry through Detective Morales)

that he had masturbated while M.Z.’s feet were in his mouth on March 31. Curry admitted

his conduct was “inappropriate” and worried him because he was concerned it could become

criminal or sexual. Nevertheless, Curry stated that he got an “adrenaline rush” from his

conduct, but asserted that he engaged in the activity with M.Z.’s feet because of

psychological “control” issues, not for purposes of sexual arousal.

       As a result of Detective Morales’s investigation, on June 21, 2010, the State charged

                                             4
Curry with one count of Child Molesting.

        In the lead-up to trial, Curry filed numerous motions in limine with the trial court

requesting rulings on the use of certain terminology during the trial. Curry sought in

particular to limit the use of the terms “foot fetish” with respect to his sexual practices,

“confession” with respect to his interview with Detective Morales, and “victim” with respect

to M.Z. The trial court denied these requests, but the State agreed to avoid using the terms to

the extent possible. Curry also sought through several motions to exclude portions or all of

the video recording of his interview with Detective Morales, taking issue with particular

statements by Detective Morales that Curry contended were inadmissible hearsay statements

or statements of opinion about Crystal’s truthfulness. The trial court rejected each of Curry’s

motions, and ruled the recording admissible in its entirety.4

        On March 8, 2011, and March 9, 2011, a jury trial was conducted. Curry requested

the court to instruct the jury on Battery, as a Class B misdemeanor, as a lesser included

offense to the charged offense of Child Molesting. The trial court did not issue Curry’s

proffered instructions and instead instructed the jury only as to Child Molesting. At the

trial’s conclusion, the jury found Curry guilty of Child Molesting as charged.

        On April 8, 2011, a sentencing hearing was conducted, at the conclusion of which the

trial court entered judgment against Curry and sentenced him to five years imprisonment in



   4
    The version of the recording ruled admissible and entered into evidence at trial was redacted to exclude
matters that both the State and Curry agreed did not convey information of probative value to resolution of the
case. The material excluded consisted primarily of preliminary matters with respect to Curry’s Miranda rights,
which Curry waived, and of conversations between Curry and a representative of the Department of Child
Services on matters not relevant to the instant case.
                                                      5
the Department of Correction.

       This appeal ensued. Additional facts and procedural details will be supplied as

needed.

                                  Discussion and Decision

               Curry’s Proffered Battery Instructions and Closing Argument

       Curry challenges his conviction for Child Molestation in part by arguing that the trial

court’s decision not to instruct the jury to consider Battery, as a Class B misdemeanor, as a

lesser included offense to the Child Molesting charge was reversible error. The trial court

declined as part of both its preliminary and final instructions to the jury to issue Curry’s

proffered instructions on Battery as a lesser included offense of Child Molesting; Curry

contends both of these decisions were in error. Curry also contends that the trial court

erroneously precluded him from addressing the absence of instructions on Battery during his

closing argument.

                                  Preliminary Instructions

       We turn first to the trial court’s preliminary instructions to the jury. Our jury rules

provide that preliminary instructions “shall instruct the jury before opening statements … at

least [as to] the following: (1) the issues for trial.” Ind. Jury Rule 20(A). Our supreme court

has held that “[p]otential lesser included offenses are not appropriate for preliminary

instruction … [because a] trial court simply cannot determine whether an instruction on a

lesser included offense is proper prior to hearing the evidence.” Greene v. State, 515 N.E.2d

1376, 1382 (Ind. 1987), overruled on other grounds, Myers v. State, 532 N.E.2d 1158 (Ind.

                                              6
1989) (denying petition to transfer and clarifying Greene with respect to the correctness of a

final instruction on circumstantial evidence).

       Here, Curry tendered to the trial court proposed preliminary and final jury instructions

on Battery as a lesser included offense. The trial court denied Curry’s proposed preliminary

instructions, observing that there was no evidence at that point in the proceeding to serve as a

basis upon which to issue instructions for the uncharged offense of Battery. We agree with

the trial court, and find no error in its rejection of Curry’s Battery instructions from the

preliminary jury instructions.

                                      Final Instructions

       We turn now to the trial court’s decision not to issue final instructions on Battery as a

lesser included offense to Child Molesting. Our supreme court set forth the standard for

issuing a jury instruction on a lesser included offense in Wright v. State, 658 N.E.2d 563

(Ind. 1995). When deciding whether to instruct the jury on a lesser included offense, a trial

court must first “compare the statute defining the crime charged with the statute defining the

lesser included offense” to determine whether the claimed lesser included offense is

inherently included in the charged offense, either because the lesser offense “may be

established ‘by proof of the same material elements or less than all the material elements’

defining the crime charged” or because the only distinction “is that a lesser culpability is

required to establish the commission of the lesser offense.” Id. at 566-67.

       If the alleged lesser included offense is not inherently included in the charged offense,

the trial court “must compare the statute defining the alleged lesser included offense with the

                                               7
charging instrument.” Id. at 567. “If the charging instrument alleges that the means used to

commit the crime charged include all of the elements of the alleged lesser included offense,”

the lesser included offense is factually included in the charged offense. Id. Where the

claimed lesser included offense is neither inherently nor factually included in the charged

offense, the trial court should not give the proffered instruction to the jury. Id.

       If, however, the claimed lesser included offense is either inherently or factually

included in the charged offense, the trial court

       must look at the evidence presented in the case by both parties. If there is a
       serious evidentiary dispute about the element or elements distinguishing the
       greater from the lesser offense and if, in view of this dispute, a jury could
       conclude that the lesser offense was committed but not the greater, then it is
       reversible error for a trial court not to give an instruction, when requested, on
       the inherently or factually included lesser offense. If the evidence does not so
       support the giving of a requested instruction on an inherently or factually
       included lesser offense, then a trial court should not give the requested
       instruction.

Id. (citations omitted). “[W]hen addressing the question of whether there is a serious

evidentiary dispute, the court must evaluate the evidence presented by both parties.” Fisher

v. State, 810 N.E.2d 674, 680 (Ind. 2004) (citing Wright, 658 N.E.2d at 567). Where a trial

court finds that there is no serious evidentiary dispute regarding the elements of the alleged

offenses, we review its finding for an abuse of discretion. Brown v. State, 703 N.E.2d 1010,

1020 (Ind. 1998).

       Curry was charged with Child Molesting, as a Class C felony. To obtain a conviction,

the State was required to prove beyond a reasonable doubt that Curry performed or submitted

to fondling or touching with M.Z., who was at the time under fourteen years of age, with the

                                               8
intent of arousing or satisfying either M.Z.’s or his own sexual desires. I.C. § 35-42-4-3(b);

Appellant’s App. 21. Curry submitted a proposed jury instruction as to the elements of

Battery, as a Class B misdemeanor. The statutory definition provides that “[a] person who

knowingly or intentionally touches another person in a rude, insolent, or angry manner

commits battery, a Class B misdemeanor.” I.C. § 35-42-2-1(a). “While the offense of

battery requires knowing or intentional conduct in accordance with IC 35-42-2-1, the

requisite intent may be presumed from the voluntary commission of the act.” Mishler v.

State, 660 N.E.2d 343, 348 (Ind. Ct. App. 1996) (citing Carty v. State, 421 N.E.2d 1151 (Ind.

Ct. App. 1981)).

       At trial, the only disputed element of the charged offense of Child Molesting was

Curry’s intent. The trial court here found that there was no serious evidentiary dispute on

Curry’s intent that would warrant giving the jury instructions on the lesser included offense

of Battery. Curry contends that the trial court erred.

       Curry draws our attention to this court’s decision in Pedrick v. State, 593 N.E.2d 1215

(Ind. Ct. App. 1992). In that case, we reversed the trial court’s determination that Pedrick,

who was convicted of Child Molesting, was not entitled to an instruction on the lesser

included offense of Battery. Id. at 1215. The defendant in that case, who was working as a

substitute physical education teacher, touched several elementary school girls on their

shoulders, buttocks, and breasts above their clothing. Id. at 1215-16. Pedrick admitted he

had touched the girls, but claimed he had done so intending to provide encouragement during

relay races in their physical education class. Id. at 1217. We concluded that there was a

                                              9
serious evidentiary dispute as to Pedrick’s intent in his conduct toward the girls and that

Pedrick was entitled to a Battery instruction; we therefore remanded for retrial. Id.

       Among the cases the State cites in response is our more recent decision in Spann v.

State, 850 N.E.2d 411 (Ind. Ct. App. 2006). In Spann, the defendant twice touched his

thirteen year-old victim’s genitalia—once with a washcloth while in the shower with the

victim, and once underneath his victim’s clothes with his hand. Id. at 413. Spann was found

guilty of two counts of Child Molesting, and on appeal argued that the trial court should have

given the jury his proffered instruction on Battery as a lesser included offense. Id. at 414-15.

We affirmed the trial court, holding that under the circumstances of that case, where there

was no evidence that Spann’s teenaged victim was somehow disabled or otherwise incapable

of caring for himself, there could be no purpose in Spann’s touching his victim’s penis other

than to arouse either his or his victim’s sexual desire. Id. at 415-16. We distinguished

Spann’s case from Pedrick, noting that Spann’s claims that he was helping to clean his victim

or simply lacked any sexual intent when he touched the youth were “illogical.” Id. at 416.

       Here, Crystal and Curry both testified that their sexual relationship involved Curry

being sexually aroused by feet, which he described in his interview with Detective Morales

as being an area of the body that he found sexually attractive in women. They each testified

that parts of their sexual relationship involved Curry touching Crystal’s feet, which Curry

characterized in his interview with Detective Morales as a “foot fetish,” which he explained

to mean that he was sexually aroused by women’s feet in addition to other body parts. (Ex.

1.) Crystal testified that Curry told her in several conversations that he had masturbated after

                                              10
or during the second and third occasions in which he put M.Z.’s feet in his mouth.

       During his interview with Detective Morales, Curry at first stated that he had sought

therapy because he knew that his conduct with M.Z. had been inappropriate, but professed

not to know why he engaged in that conduct except that stressors caused him to seek an

outlet for feelings that he lacked control of his life. Later in the interview, Curry conceded

that his conduct with M.Z. “could have been sexual” and that he could not deny his conduct

was “perhaps” or “might have been” sexual. (Ex. 1.) Curry admitted during the interview

that he had been “inappropriate” with M.Z., had been “excited” by putting her feet and toes

in his mouth, and experienced “an adrenaline rush” from it. (Ex. 1.) He alternately insisted

that he did not know why he was excited by this conduct or claimed to be excited because it

was an opportunity to exercise complete control over a situation in his life. He also indicated

that he sought therapy because he was concerned about what “could have” happened had his

conduct continued. (Ex. 1.)

       Curry later qualified these statements during his trial testimony by saying he was

“unsure” of his motivation and “didn’t feel it was a sexual thing,” but worried that it could

have become so. (Trial Tr. 263.) Curry admitted at trial that his contact with M.Z. was

“inappropriate” (Trial Tr. 266), and “crossed a boundary” (Trial Tr. 260), but otherwise

denied that his conduct with M.Z. was sexual or criminal. He testified that he sought therapy

because he was concerned that he might commit a criminal act upon M.Z. in the future—not

that he had committed a criminal act in the past intending some offensive contact with any

purpose other than sexual arousal. Curry acknowledged that he had considered entering

                                              11
M.Z.’s room to put her feet in his mouth several times before first doing so in January 2010,

and that he felt guilty and disgusted with himself both before he began to enter M.Z.’s room

and after each of the three incidents. Curry also confirmed that after the second incident in

M.Z.’s room, he masturbated in the shower twenty or twenty-five minutes afterward, having

in the meantime eaten breakfast and watched television.

       On these facts, we think Spann more apposite than Pedrick. Given the entirety of the

evidence presented at trial, we cannot see any other inference than that Curry’s intent at the

time of the charged offense was to arouse or gratify his sexual desires. While there is

somewhat contradictory evidence on whether Curry masturbated in M.Z.’s room or after he

left her room and on which occasions that might have occurred, as well as some evidence

from Curry that he was personally unsure of the reason for his actions in retrospect, this does

not put into serious evidentiary dispute whether Curry’s intent at the time of the offense was

to commit either misdemeanor Battery or Child Molestation. In the absence of a serious

evidentiary dispute, we cannot conclude that the trial court erred here when it refused to

instruct the jury on Battery as a lesser included offense to Child Molesting.

                                      Closing Argument

       Curry also contends that during closing argument the trial court erred in precluding

him from arguing that 1) he was not guilty, or 2) that the jury could consider the uncharged

and uninstructed offense of Battery and find him not guilty of Child Molesting in the absence

of jury instructions on Battery. He cites in support of this proposition Indiana Constitution

article 1, section 19, which provides that in a criminal case, “the jury shall have the right to

                                              12
determine the law and the facts.”

       “[I]t is proper for counsel to argue both law and facts” during closing argument.

Taylor v. State, 457 N.E.2d 594, 599 (Ind. Ct. App. 1983). We afford the trial court

discretion in its control of closing argument, Rouster v. State, 600 N.E.2d 1342, 1347 (Ind.

1992), and the court may limit argument within the limits of that discretion. Taylor, 457

N.E.2d at 599. Moreover, “‘a jury has no more right to ignore the law than it has to ignore

the facts in a case.’” Lohmiller v. State, 884 N.E.2d 903, 911 (Ind. Ct. App. 2008) (quoting

Holden v. State, 788 N.E.2d 1253, 1255 (Ind. 2003)). Thus, jury nullification is not a right

afforded under Article I, section 19. Holden, 788 N.E.2d at 1254-55.

       Here, during closing argument, Curry argued that his intent in putting M.Z.’s feet and

toes in his mouth was to exert control over an area of his life rather than to arouse or satisfy

his sexual desires. The argument then proceeded:

       [M.Z.] is the witness that shows he’s not guilty of a Class C felony. There’s
       another crime, Battery a Class B Misdemeanor, which says a person who
       knowingly or intentionally touches another person in a rude or

       [THE STATE]:          Objection Judge, I need to object. May we approach.

       ***

(Trial Tr. 315-16.)

       Upon the State’s objection, a discussion commenced among the trial court and the

parties addressing the absence of a jury instruction on Battery, during which Curry argued

that because the jury is the judge of the law and the facts, it was “entitled to know that there

is another charge.” (Trial Tr. 317.) The trial court granted the State’s request that the jury be

                                               13
admonished to disregard the discussion of Battery, and Curry moved for a mistrial.5 Curry’s

argument continued:

         Well, the prosecutor of course has chosen to file a Class C felony. And that
         means they have the obligation to, explain to you, each one of individual [sic]
         why you should return a verdict of guilty…. Under this evidence … [i]t’s not
         fair, it’s insufficient to establish anything … [t]he testimony of Jameson Curry,
         tells you he didn’t intend to arouse or satisfy his sexual desires with M.Z….

(Trial Tr. 318.)

         Despite the absence of jury instructions as to Battery—a decision we have affirmed—

Curry sought to introduce argument outside the scope of the law the trial court had held was

applicable to the case. Curry’s closing argument sought to encourage the jury to engage in

jury nullification by concluding that Curry was guilty of Battery, not Child Molesting, and

that in the absence of Battery instructions the appropriate result was to return a verdict of not

guilty on the sole charge of Child Molesting.

         Curry’s attempt to discuss Battery during final argument was not properly within the

scope of the law upon which the jury was instructed and, despite Curry’s insistence to the

contrary, the trial court did not preclude him from arguing directly that he was not guilty of

Child Molesting as charged. We therefore cannot conclude that the trial court abused its

discretion when it refused to permit discussion of the uncharged offense of Battery during

Curry’s closing argument and admonished the jury to disregard the portion of Curry’s

argument that sought to address the law of Battery.




  5
      Curry does not directly address this motion on appeal.
                                                     14
             Admissibility of Video Recording of Morales’s Interview of Curry

       We turn now to Curry’s contention that the trial court’s admission into evidence of the

recording of Detective Morales’s interview of Curry was an abuse of discretion. Curry

advances two arguments: 1) admission of the recording and limitation of his attempt to

introduce testimony contrary to Detective Morales’s statements violated his rights under the

Confrontation Clause of the Sixth Amendment to the U.S. Constitution; and 2) Detective

Morales’s questions and statements to Curry constitute impermissible hearsay because they

repeat statements Crystal made to Morales and therefore bolster Crystal’s testimony.

       The admission of evidence is within the sound discretion of the trial court, and we will

not reverse an evidentiary ruling absent an abuse of that discretion. Amos v. State, 896

N.E.2d 1163, 1167 (Ind. Ct. App. 2008), trans. denied. A trial court abuses its discretion

when its decision is against the logic and effect of the facts and circumstances before it. Id.

at 1168. In order to preserve an error in an evidentiary ruling for appeal, “a substantial right”

of a party must be affected by the ruling. Evid. R. 103(a). Where evidence is admitted over

an objection, that objection must also be “timely” and “stat[e] the specific ground of

objection, if the specific ground was not apparent from the context.” Evid. R. 103(a)(1).

Where the trial court excludes evidence, to preserve the matter for appeal the affected party

must make an offer of proof conveying “the substance of the evidence” to the court unless it

was already “apparent from the context within which questions were asked.” Evid. R.

103(a)(2).



                                               15
                              Curry’s Confrontation Rights

       Curry contends that admission of the recording of Detective Morales’s interview

violated his confrontation rights under the Sixth Amendment to the U.S. Constitution and

Article 1, section 13 of the Indiana Constitution because the detective’s questions and

statements to Curry during the interview are effectively testimony against him. Curry thus

contends that admission of the recording “denied his right to confront Detective Morales on

the content of the statements she made in the DVD interview when the court, on the State’s

objection, ruled that the DVD spoke for itself.” (Appellant’s Br. 21.)

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right … to be confronted with the witnesses against him.” U.S. Const. amend. VI.

This provision, the Confrontation Clause, has been interpreted by the Supreme Court to mean

that, separate from any other rule of evidence, out-of-court testimonial statements are

admissible in criminal trials only where the individual who made those statements is

available for cross examination during the trial, or where the individual is unavailable to

testify at trial but the defendant had an “adequate opportunity” in certain adversarial

proceedings to conduct a cross-examination of the witness under oath. Crawford v.

Washington, 541 U.S. 36, 57 (2004). Though the Court declined to provide a fixed definition

of what constitutes a testimonial statement, it expressly held that “[s]tatements taken by

police officers in the course of interrogations are also testimonial under even a narrow

standard” because they “bear a striking resemblance to examinations by justices of the peace

in England.” Id. at 52.

                                            16
        The Indiana Constitution affords criminal defendants a similar guarantee, providing

that “the accused shall have the right … to meet the witnesses face to face.” Ind. Const. art.

I, § 13(a). Our supreme court has interpreted this amendment as requiring that a defendant

have the right to cross-examine witnesses against him at trial. Pigg v. State, 603 N.E.2d 154,

155 (Ind. 1992).6

        Curry attacks several of the trial court’s evidentiary rulings on confrontation grounds.

Curry insists that Detective Morales’s questions and statements made to Curry during the

interview constitute out-of-court testimonial statements by Detective Morales, which in turn

include inadmissible hearsay in the form of statements Crystal made to Detective Morales

that Detective Morales in turn repeated during the interview. Curry also argues that because

he could not cross-examine Detective Morales as to individual questions and statements from

the interview, those statements—and the DVD itself—were inadmissible. Finally, Curry

contends that he was deprived of his confrontation rights because the trial court sustained the

State’s objection as to a specific question he asked of Detective Morales during cross-

examination.

        Our review of the record at trial reveals that Curry did not object to a loss of

confrontation rights at trial and did not file a pre-trial motion attempting to suppress or limit

the use of the recording on confrontation grounds. Nor is it clear from the context of the

objections that the trial court would have been aware that Curry sought to preserve his



   6
    Beyond citing Indiana Constitution article 1, section 13, and Pigg, supra, Curry articulates no further
argument with respect to any jurisprudence specifically related to the Indiana Constitution.
                                                    17
confrontation rights, since Curry objected to use of the recording on hearsay grounds only.

Thus, Curry’s argument on the admissibility of the interview recording on confrontation

grounds is waived.

       Waiver notwithstanding, the confrontation concerns articulated by Crawford implicate

situations where an individual has made out-of-court statements of a testimonial nature and

that individual is unavailable to testify at trial or was not otherwise cross-examined before

trial. That is not the case here: the DVD recording of Curry’s interview with Detective

Morales was introduced into evidence and played for the jury during the State’s direct

examination of the detective. See Crawford, 541 U.S. at 59 n. 9 (“when the declarant

appears for cross-examination at trial, the Confrontation Clause places no constraints at all on

the use of his prior testimonial statements”). Curry cross-examined Detective Morales

immediately after the State concluded its direct examination, and the cross-examination

included inquiry into her questions and statements to Curry and Curry’s answers in response.

Thus, we cannot conclude that the trial court abused its discretion by denying Curry’s

motions to have Detective Morales’s interview with him completely excluded.

       We also find no abuse of discretion in the trial court’s ruling sustaining the State’s

objection to a specific question Curry asked of Detective Morales on cross-examination. The

exchange among Curry, the State, and the trial court proceeded thus:

       [CURRY]: And one time you asked him well why would you do this and he
       said honestly I wasn’t thinking much at all, part of it hated me for doing it, but
       it didn’t give me any sexual satisfaction, I don’t know why I did it, that’s why
       I’m going to therapy to put a stop to it.


                                              18
       [THE STATE]:          Judge, again same objection, we’ve all just watched the
       video to restate the video I think is inappropriate through this witness. So I I
       [sic] would object the exhibit speaks for itself.

       COURT:         Sustained.

       [CURRY]: He was very clear he was going to therapy because he was felt
       [sic] he had been inappropriate with his step-daughter, isn’t that correct?

       [MORALES]:             That’s correct.

(Tr. 225-26.)

       Curry now contends that the trial court’s ruling violated his confrontation rights.

During his cross-examination of Detective Morales, Curry did not articulate a response to the

objection or to the trial court’s ruling, but rather moved on to ask another question.

Moreover, Curry does not articulate an argument beyond a bare contention that the trial

court’s ruling that the video spoke for itself violated his confrontation rights. Since Curry

waived his challenge at trial and has in any event failed to set forth argument as to how his

confrontation right may have been violated in this instance, we cannot conclude that the trial

court abused its discretion when it sustained the State’s objection.

       Curry also argues that the trial court’s decision to limit Arbogast’s testimony violated

his right to confront the State’s witnesses, specifically Detective Morales. As we have

already observed, confrontation encompasses the opportunity to conduct a meaningful cross-

examination of the State’s witnesses. Crawford, 541 U.S. at 57; Ind. Const. art. I, § 13(a);

Pigg, 603 N.E.2d at 155. Calling witnesses on one’s own behalf is a right provided for by the

Indiana Constitution, but it is not confrontation. Ind. Const. art I, § 13(a) (providing the right



                                                19
for an accused “to have compulsory process for obtaining witnesses in his favor” as a right

separate from the right to confront witnesses “face-to-face”). The admissibility of evidence

that a witness may offer is within the discretion of the trial court. Amos, 896 N.E.2d at 1167.

       Here, Curry’s contention is not that the trial court impaired his cross-examination of

Detective Morales by denying his attempt to introduce testimony from Arbogast. He instead

contends that the trial court interfered with his efforts to introduce into evidence testimony

from Arbogast to which the State “opened the door” through its introduction of the video

recording of the interview with Detective Morales (Appellant’s Br. 18), that is, evidence that

would allow the jury to weigh the merits of Detective Morales’s statements. This is not

cross-examination, and thus the trial court’s limitation of Curry’s examination of Arbogast

did not infringe upon Curry’s confrontation rights under the United States and Indiana

constitutions.

                 Curry’s Motions under Indiana Code Section 35-37-4-15

       Curry also contends that the trial court’s decision to admit the recorded interview into

evidence was an abuse of discretion because it allowed impermissible hearsay statements

from Detective Morales into evidence. Curry submitted multiple pre-trial motions seeking

rulings from the trial court on the admissibility of the recording. The last of these sought to

draw the trial court’s attention to specific questions and statements by Detective Morales.

Each motion requested that, pursuant to Indiana Code section 35-37-4-15, the trial court

determine the admissibility of the evidence the State intended to present at trial. The State

contended that the statute did not apply.

                                              20
         In his pre-trial motions and at trial, Curry also objected to the admission of the

recording on numerous grounds, specifically contending that Detective Morales’s questions

and statements in the interview, particularly as they related to Curry’s foot fetish, were

irrelevant, were hearsay or hearsay-within-hearsay to the extent they included information

from Crystal, and improperly bolstered Crystal’s testimony by indicating that Detective

Morales believed Crystal was telling the truth. On appeal, he now contends that the trial

court did not comply with the requirements of section 35-37-4-15 and Detective Morales’s

statements on the DVD were inadmissible on the various grounds advanced at trial and

above.

         In prosecutions for Child Molesting or Incest, Indiana Code section 35-37-4-15

provides for the admissibility of evidence of prior commission of child molesting, incest, or

attempt or conspiracy to commit child molesting (as was charged here) or incest against the

same victim or a different victim. I.C. § 35-37-4-15(a). Where the State intends to introduce

such evidence, it must disclose that evidence (including witness statements or a summary of

the expected testimony) to the defendant at least fifteen days before trial unless good cause

justified later disclosure. I.C. § 35-37-4-15(b). A trial court is required to hold a hearing on

the admissibility of such evidence and enter an order “stating what evidence may be

introduced,” provided that the probative value of the evidence is not substantially outweighed

by the same factors as are set forth in Evidence Rule 403. I.C. § 35-37-4-15(c).

         Curry contends that the trial court did not comply with section 35-37-4-15 because it

did not rule on the specific statements of Detective Morales to which he sought to draw

                                              21
attention in his pre-trial motions and at trial. The State responds that Curry’s objections were

not sufficiently specific to allow the trial court to assess any of Detective Morales’s

statements and that Curry’s argument provides no authority for the proposition that the trial

court was required to rule on the admissibility of any specific statements.

       We cannot agree with the State that Curry’s motion and objections were not

sufficiently specific. Neither can we agree with Curry, however, that the trial court was

required to make specific rulings on each statement to which he objected. First, this court

has twice stated that the statute is a nullity. See Day v. State, 643 N.E.2d 1, 2 (Ind. Ct. App.

1994) (citing Brim v. State, 624 N.E.2d 27, 33 n.2 (Ind. Ct. App. 1993), trans. denied, stating

that section 35-37-4-15 “conflicts with the rule adopted in Lannan [v. State, 600 N.E.2d 1334

(Ind. 1992)] [and] would also appear to be a nullity”), trans. denied. Second, the trial court’s

order that the entire DVD would be admissible complies with the plain language of the

statute, which requires that “the court shall enter an order stating what evidence may be

introduced.” I.C. § 35-37-4-15(c). We therefore cannot conclude that the trial court violated

section 35-37-4-15, let alone that its decision resulted in prejudice to Curry.

       Curry’s Other Objections to Detective Morales’s Statements in the Interview

       At trial, Curry objected to the admission of the recorded interview with Detective

Morales in its entirety and with respect to certain of Detective Morales’s statements. Curry

again challenges the admissibility of the recording upon appeal, contending that Detective

Morales’s statements are hearsay, hearsay-within-hearsay to the extent they repeat Crystal’s

statements to her, and are impermissible expressions of opinion as to Crystal’s truthfulness

                                              22
under Evidence Rule 704(b). The State contends that Curry has waived these arguments on

appeal for want of authority and citation to the record, and that even if the evidence was

admitted erroneously, there is sufficient additional evidence to sustain Curry’s conviction.

       We agree with the State as to Curry’s hearsay challenges. On appeal, Curry recites a

litany of “[g]rounds for objections,” including “hearsay; assuming facts not in evidence; if

relevant, the prejudice outweighed the probative value and should be excluded; the question

assumed facts not in evidence; the question related to the opinion of the questioner; the

content of the question contained speculation or a conclusion; and questions that were not

supported by an evidence.” (Appellant’s Br. 22.) Curry cites limited authority, but fails to

develop a corresponding argument. See Ind. Appellate Rule 46(A)(8)(a) (requiring “the

contentions of the appellant … supported by cogent reasoning” and “citations to the

authorities, statutes, and the Appendix or parts of the Record on Appeal relied on”). To the

extent they lack proper argumentation, then, these claims of error are waived.

       Curry’s remaining argument is his contention that some of Detective Morales’s

statements to him during the interview were inadmissible because they were opinion

testimony as to the truthfulness of Crystal’s statements under Evidence Rule 704(b). Yet our

review of the record does not reveal any objections at trial on this basis. Curry does not

direct us to specific instances of Detective Morales’s statements in a more-than-hour-long

interview that should have been subject to exclusion. Nor does he make anything beyond a

bald assertion that “Detective Morales was allowed to vouch for Crystal Curry’s truthfulness,

through statements framed as questions.” (Appellant’s Br. 22.)

                                             23
       It is not this court’s role to develop arguments for parties on appeal, Bass v. State, 797

N.E.2d 303, 305 (Ind. Ct. App. 2003), and we decline to do so here. Moreover, it is

incumbent upon the appellant to preserve error in evidentiary rulings for this court’s review,

Evid. R. 103(a)(2), and Curry has failed to do so here. Curry has therefore waived his

argument that Detective Morales’s statements in the interview were improperly admitted

opinion evidence as to Crystal’s truthfulness.

       Waiver notwithstanding, our review of the record does not indicate that Detective

Morales intended her statements regarding Crystal’s truthfulness as assertions of fact or

opinion intended to bolster Crystal’s credibility at trial. Rather, Detective Morales intended

instead to elicit Curry’s responses, as she frequently sought to obtain statements from Curry

that contrasted with what Detective Morales indicated Crystal had told her. See Smith v.

State, 721 N.E.2d 213, 216-17 (Ind. 1999) (holding admissible statements by a police officer

to a defendant where the statements regarding others’ opinions were intended to provoke a

response, even without an admonishment to the jury regarding the purpose of the statements).

We therefore cannot conclude that admission of the video recording was an abuse of

discretion.

                   Trial Court’s Exclusion of Testimony from Arbogast

       Curry also raises for our review whether the trial court erroneously ruled as

inadmissible certain testimony from Arbogast about Curry’s therapy. The State objected to

the introduction of this testimony because it would be needlessly cumulative, and the trial

court agreed.

                                              24
       Relevant evidence is that which tends “to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would

be without the evidence.” Evid. R. 401. Only relevant evidence is admissible. Evid. R. 402.

“Though relevant, evidence may be excluded if its probative value is substantially

outweighed by … considerations of undue delay, or needless presentation of cumulative

evidence.” Evid. R. 403.

       Curry argues that the trial court’s exclusion of Arbogast’s testimony was an abuse of

discretion, and contends that Arbogast’s testimony would “explain, clarify, or contradict the

information given by Morales’ questions.” (Appellant’s Br. 11.) During direct examination,

Curry asked Arbogast, “[W]hat was your objective in with [sic] these counseling sessions?”

(Tr. 238.) The State objected that Arbogast’s testimony would be irrelevant and needlessly

cumulative. Curry responded and made an offer of proof that Arbogast would establish that

Curry came to him “in an effort to understand and figure out why he put [M.Z.’s] feet and

toes [in] his mouth” and that, while Curry was asked that question many times, “he just

doesn’t have the answer he knows its probably not sexual might be but probably not [sic].”

(Tr. 240.) The trial court sustained the State’s objection.

       To the extent Curry sought to introduce evidence that he decided to seek therapy and

the reasons for it, this matter was already in evidence through Crystal’s and Detective

Morales’s testimony and through Curry’s statements in his interview with Detective Morales.

If Curry sought to elicit Arbogast’s testimony in order to provide opinion evidence as to

Curry’s intent in his conduct toward M.Z., our rules of evidence make inadmissible opinion

                                             25
testimony “concerning intent, guilt, or innocence in a criminal case.” Evid. R. 704(b).

Arbogast’s testimony, if introduced on this basis, would still have been inadmissible. Curry

offered no other proof concerning the probative value of Arbogast’s testimony about Curry’s

purposes in seeking therapy. Thus, we cannot conclude that the trial court erred in limiting

Arbogast’s testimony regarding Curry’s reasons for seeking counseling.

                                            Bias

       We next turn to Curry’s claim that the trial court was biased against him, resulting in

adverse rulings throughout the proceedings.

       “The law presumes that a judge is unbiased and unprejudiced.” Smith v. State, 770

N.E.2d 818, 823 (Ind. 2002). “Such bias and prejudice exists only where there is an

undisputed claim or where the judge expressed an opinion of the controversy over which the

judge was presiding.” Id. Adverse rulings are not sufficient of themselves to establish bias

or prejudice. Resnover v. State, 507 N.E.2d 1382, 1391 (Ind. 1987) (citing Thomas v. State,

486 N.E.2d 531 (Ind. 1985)). The mere assertion of bias or prejudice is also not sufficient;

rather, it must be established from a judge’s actual conduct that bias or prejudice “place[d]

the defendant in jeopardy.” Smith, 770 N.E.2d at 823. As our supreme court has observed:

       In assessing a trial judge’s partiality, we examine the judge’s actions and
       demeanor while recognizing the need for latitude to run the courtroom and
       maintain discipline and control of the trial. Timberlake v. State, 690 N.E.2d
       243 (Ind. 1997). “Even where the court's remarks display a degree of
       impatience, if in the context of a particular trial they do not impart an
       appearance of partiality, they may be permissible to promote an orderly
       progression of events at trial.” Id. at 256 (quoting Rowe v. State, 539 N.E.2d
       474, 476 (Ind. 1989)).


                                              26
Everling v. State, 929 N.E.2d 1281, 1288 (Ind. 2010).

       Curry contends that the trial court was biased based upon numerous adverse rulings

against him, including pre-trial rulings. Curry also seeks to draw our attention to the judge’s

demeanor and statements which, while not rulings, he nevertheless contends are evidence of

the judge’s bias. Curry neither moved for a new judge before trial nor objected to any

statements or conduct by the judge during the trial. Rather, he presents a “compilation of the

Court’s remarks and demeanor towards [him] and trial counsel” that he contends “showed a

bias” favoring the State (Appellant’s Br. 26), and compares his case to, among others,

Everling.

       In Everling, our supreme court reversed a defendant’s convictions for several sex

offenses after concluding that a combination of the trial court’s statements both in and out of

the presence of the jury, taken together with numerous adverse and inconsistent rulings on

motions and evidentiary questions, demonstrated judicial bias. Id. at 1290. Among the trial

court’s statements in Everling were contentions that the defendant’s attorney had conducted

himself unethically in Everling’s case and in several others and that defense counsel had

faked illness or used it as an excuse to delay trial, id. at 1285-86, 1290; an instance when the

trial court indicated agreement with defense counsel’s frustrated remark that “I must be a

complete idiot,” id. at 1286; a question to defense counsel about whether he had ever been in

a knife fight in response to the State’s objection to a question regarding what the alleged

victim had told a relative, id. at 1286, 1290; and a comment in front of the jury questioning

Everling’s counsel’s competence based upon his agreement with the State to limit the scope

                                              27
of cross-examination. Id. The court in Everling also noted that the trial court in that case

impermissibly interjected itself into the examination of witnesses, ruled inconsistently and

sometimes erroneously on motions, and abused its discretion when it refused to allow critical

testimony from an expert witness who was identified by Everling on the eve of trial. Id. at

1290-91.

       To the extent that Curry challenges the trial court’s rulings as biased, he has failed to

establish that those rulings were erroneous, let alone prejudicial. Numerous of the adverse

rulings to which Curry points relate to the admissibility of Arbogast’s testimony or the trial

court’s refusal to allow Curry to discuss the uncharged lesser included offense of Battery

during closing argument. We have already affirmed the trial court’s rulings on these matters,

and thus Curry cannot establish prejudice from these rulings.

       Curry also points to the trial court’s responses to his objections and requests at trial as

evidence of bias. For example, Curry contends that the trial court on several occasions

declined to allow trial counsel to approach the bench to make an objection or asked the

ground for an objection within the jury’s hearing. On one of these occasions, Curry contends

that the trial court refused to allow counsel to approach the bench; yet the record reveals that

immediately after the response of “No,” the court and counsel for the parties conducted a

discussion at the bench on the issue Curry sought to raise. (Tr. 168.)

       Curry complains that on another occasion the trial court refused to permit a hearing on

a motion for a mistrial after objecting to certain questions asked by the prosecution,

responding to counsel’s request to approach the bench with the question, “For what?” (Tr.

                                               28
178.) After expressing some concern at the bench with the trial judge’s seeming frustration

and discussion with the trial court and the State, Curry requested that the trial court admonish

the jury that statements by the prosecutor are not evidence, and the trial court so admonished

the jury.7 We find nothing in these events outside the degree of “latitude” we afford trial

courts “maintain[ing] discipline and control” over a trial. Everling, 929 N.E.2d at 1288.

        Curry also points to statements by the trial court outside the presence of the jury as

demonstrating bias. In one statement during a pretrial hearing, the trial court referred to

Curry’s interview with Detective Morales as a “confession” (Motion to Continue Tr. 4), to

which Curry now points as evidence of bias. In response to Curry’s objection, the trial court

corrected itself and further instructed the State not to use the term “confession” during trial,

and Curry points to no other instance in which the term was used. Curry also sees bias in the

court’s sentencing statement, in which the court rejected his decision to seek therapy as a

proposed sentencing mitigator because the court concluded that he had “attempted to

manipulate everybody with counseling.” (Sentencing Tr. 11.) This does not point to any bias

on the merits of Curry’s case itself, but rather relates to the trial court’s doubts as to the

genuineness of Curry’s motives in seeking therapy, a question Curry placed before the court

when he proposed his decision to seek therapy as a mitigating factor at sentencing.8

        Unlike Everling and other cases in which this court or our supreme court have ordered

new trials because of judicial bias, we do not find actual bias in the form of adverse rulings


   7
     Outside of his claim of judicial bias, Curry does not take direct issue with the denial of his motion for
mistrial.
   8
     We discuss below whether the trial court’s rejection of this proposed mitigator was an abuse of discretion.
                                                      29
or statements of the trial court. Absent statements or rulings that reflect actual bias on the

part of the trial court, we cannot agree with Curry that the trial court’s statement and rulings,

taken separately or together, demonstrate bias against Curry, let alone that the trial court’s

rulings may have prejudiced Curry’s case before the jury.

                                       Curry’s Sentence

       We turn to Curry’s last issue, whether the trial court abused its discretion in finding

aggravating and mitigating factors at sentencing and whether his sentence is inappropriate

under Appellate Rule 7(B).

       “So long as the sentence is within the statutory range, it is subject to review only for

abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 290 (Ind. 2007), clarified on other

grounds, 875 N.E.2d 218 (Ind. 2007).          This includes the finding of an aggravating

circumstance and the omission of finding proffered mitigating circumstances. Id. at 490-91.

When imposing a sentence for a felony, the trial court must enter “a sentencing statement that

includes a reasonably detailed recitation of its reasons for imposing a particular sentence.”

Id. at 491.

       Here, Curry contends that the trial court abused its discretion by finding in its

sentencing statement that his decision to seek counseling was an aggravating factor. We

cannot agree. During Curry’s sentencing, the trial court stated:

       Your attorney has asked that I consider the fact that the crime won’t occur
       again, um, as a mitigating circumstance um, I don’t know that that is an
       adequate mitigator and I refuse to find that as such. He also asked that I
       consider the fact that you went into counseling right after the event, um, and
       continued counseling through your trial, um, I don’t consider that to be a
       mitigating circumstance Mr. Curry. Counseling um, is suppose [sic] to be
                                             30
        rehabilitative its suppose [sic] to correct behavior um, its [sic] odd that the
        State made the argument that it may [have been an attempt to manipulate
        others] because I was thinking the same thing. You attempted to manipulate
        everybody with counseling…. I don’t buy it. The jury didn’t buy it. The
        police didn’t buy it, and your wife didn’t buy it either, Mr. Curry. We find as
        aggravating circumstances the violation of the position of trust….

(Sentencing Tr. 10-11.) The record makes it clear that Curry asked the trial court to consider

his therapy as a mitigator but that the court did not find it to be one—not that the court

considered therapy as an aggravating factor when it determined the sentence.

        In addition, we cannot conclude that this constituted an abuse of discretion. Among

the evidence presented to the trial court during Arbogast’s testimony was a listing of the days

during which Curry consulted with Arbogast for therapy. Of thirteen dates Arbogast listed,

eight of the counseling sessions occurred within three months—during April, May, and June

2010—of the last date of the charged offense. Curry attended only four more counseling

sessions in 2010, and only one counseling session in 2011. (Trial Tr. 237.)

        In addition to this evidence at trial, Crystal provided a victim impact statement that

was submitted to the trial court together with Curry’s presentencing investigation report.9 In

her statement, Crystal indicated that Curry’s seemingly sincere remorse for his offense

diminished once he started therapy and hired an attorney, and stated that he took actions to

create financial burdens for her, M.Z., and X.C. Taken together with Curry’s relatively

spotty attendance at therapy, where the only contested issue at trial was Curry’s intent, we

cannot conclude that the trial court abused its discretion when it concluded that Curry’s


   9
    Curry did not object to the contents of Crystal’s statement or the trial court’s consideration of it, nor did he
otherwise dispute the accuracy of the presentencing report.
                                                        31
therapy was not a mitigator.

       We turn now to the appropriateness of Curry’s sentence. Under Appellate Rule 7(B),

this “Court may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” It is the defendant’s burden to persuade this court

that his sentence “has met th[e] inappropriateness standard of review.” Anglemyer, 868

N.E.2d at 494 (quoting Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).

       In Reid v. State, the Indiana Supreme Court reiterated the standard by which our state

appellate courts independently review criminal sentences:

       Although a trial court may have acted within its lawful discretion in
       determining a sentence, Article VII, Sections 4 and 6 of the Indiana
       Constitution authorize independent appellate review and revision of a sentence
       through Indiana Appellate Rule 7(B), which provides that a court may revise a
       sentence authorized by statute if, after due consideration of the trial court’s
       decision, the Court finds that the sentence is inappropriate in light of the nature
       of the offense and the character of the offender. The burden is on the
       defendant to persuade us that his sentence is inappropriate.

876 N.E.2d 1114, 1116 (Ind. 2007) (internal quotation and citations omitted).

       The court more recently stated that “sentencing is principally a discretionary function

in which the trial court’s judgment should receive considerable deference.” Cardwell v.

State, 895 N.E.2d 1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial

courts to tailor an appropriate sentence to the circumstances presented. See id. at 1224. One

purpose of appellate review is to attempt to “leaven the outliers.” Id. at 1225. “Whether we

regard a sentence as appropriate at the end of the day turns on our sense of the culpability of


                                               32
the defendant, the severity of the crime, the damage done to others, and myriad other factors

that come to light in a given case.” Id. at 1224.

       Curry was convicted of Child Molesting, as a Class C felony. The sentencing range

for this offense runs from two to eight years imprisonment, with an advisory sentence of four

years. I.C. § 35-50-2-6(a). Here, Curry was sentenced to five years imprisonment, one year

longer than the advisory sentence, all as executed time.

       Curry placed M.Z.’s feet and toes in his mouth in order to arouse his sexual desires.

M.Z., who was five years old at the time of the offense, had no apparent understanding of

what Curry was doing, though she thought it unusual enough that she informed her mother,

Crystal, the same day. M.Z. was Curry’s step-daughter, but called Curry “Daddy,” and the

evidence introduced to the trial court showed that M.Z. viewed Curry as her father in most

respects. (Ex. 1.) Thus, while Curry’s offense was not particularly heinous when compared

to other categorical sex offenses and does not appear to have had significant impact on M.Z.,

M.Z.’s young age and Curry’s parental role in her life work together to make Curry’s offense

more grievous.

       With respect to the nature of his character, Curry maintained steady employment for a

number of years and maintained a home-based business. He also attended college classes.

Crystal told Detective Morales that, outside of the instant offense, Curry was a good father

and husband. However, Crystal’s victim impact statement reveals that Curry’s conduct soon

after starting therapy reflected “apath[y]” toward her and her children, including actions that

created financial problems for Crystal and blaming others for his offense. (Appellee’s App.

                                              33
9.) Of significance, though, is that Curry has no prior criminal history.

       Thus, while the nature of Curry’s offense taken together with his character as reflected

in Crystal’s victim impact statement demands executed time, we believe that absence of a

criminal history makes the five-year sentence inappropriate under Appellate Rule 7(B). We

therefore order the imposition of the statutory advisory sentence of four years imprisonment.

                                         Conclusion

       The trial court did not abuse its discretion when it did not issue Curry’s proffered

instructions regarding Battery as a lesser included offense of Child Molesting. Nor did the

trial court abuse its discretion in admitting into evidence the video recording of Curry’s

interview with Detective Morales or in excluding certain testimony from Curry’s therapist.

Curry has failed to establish that the trial court was biased against him. A five-year sentence

is inappropriate, and we therefore remand for downward revision of the sentence to a four-

year term.

       Affirmed but remanded for sentence modification under Appellate Rule 7(B).

BAKER, J., and DARDEN, J., concur.




                                              34